Name: Commission Regulation (EEC) No 3202/88 of 18 October 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/28 Official Journal of the European Communities 19 . 10 . 88 COMMISSION REGULATION (EEC) No 3202/88 of 18 October 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No ,2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3025/88 Q, as last amended by Regulation (EEC) No 3154/88 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3025/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 19 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7. . 1988, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 250, 9 . 9 . 1988, p. 12. 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988 , p. 10 . O OJ No L 271 , 1 . 10 . 1988, p. 62. ( «) OJ No L 281 , 14. 10 . 1988, p. 42. 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 19 . 10 . 88 Official Journal of the European Communities No L 284/29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 19,554 0,580 0,000 19,337 0,580 0,000 19,655 0,580 0,000 19,734 0,580 0,000 18,813 0,580 0,000 19,131 2. Final aids : \ l (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 46,55 51,93 935,70 139,07 167,88 15,453 11,313 28 806 2 127,6fc 46,04 51,36 925,15 137,26 165,89 15,251 11,130 28 394 2 061,26 46,79 52,21 940,45 139,65 168,68 15,516 11,309 28 877 2 082,70 47,03 52,42 952,89 144,42 172,75 16,062 12,042 30 367 2 058,86 44,88 49,99 908,42 137,11 164,50 15,248 11,341 28 743 1 867,44 45,90 51,09 923,78 139,53 167,31 15,517 11,422 28 978 1 817,50 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 2 909,87 89,44 2 876,55 89,44 2 917,05 89,44 2 916,33 89,44 2 773,32 89,44 2 784,06 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 255,22 0,00 4 210,97 0,00 4 253,31 0,00 4 249,53 0,00 4 069,64 0,00 4 069,27 No L 284/30 Official Journal of the European Communities 19 . 10 . 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU): I I  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,054 21,837 22,155 22,234 21,313 21,631 2. Final aids : I l \ \ l (a) Seed harvested and processed in : \ I I \ I (  Federal Republic of Germany (DM) 52,45 51,95 52,70 52,93 50,78 51,80 *  Netherlands (Fl) 58,55 57,98 58,82 59,03 56,61 57,70  BLEU (Bfrs/Lfrs) 1 055,86 1 045,32 1 060,61 1 073,61 1 029,14 1 044,49  France (FF) 157,76 155,95 158,34 163,38 156,07 158,49  Denmark (Dkr) 189,77 187,78 190,57 194,85 186,60 189,41  Ireland ( £ Irl) 17,531 17,329 17,594 18,172 17,358 17,627  United Kingdom ( £) 12,954 12,770 12,950 13,730 13,029 13,110  Italy (Lit) 32 798 32 386 32 869 34 454 32 831 33 065  Greece (Dr) 2 499,66 2 433,25 2 454;70 2 430,86 2 239,44 2 189,49 (b) Seed harvested in Spain and processed : , \ I I I  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 3 295,40 3 262,08 3 302,58 3 301,86 3 158,85 3 169,59 (c) Seed harvested in Portugal and processed : I \ I  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 725,24 4 680,99 , 4 723,32 4 719,55 4 539,65 4 539,28 19. 10 . 88 Official Journal of the European Communities No L 284/31 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 21,502 5,170 0,000 21,800 5,170 0,000 22,098 5,170 0,000 22,074 5,170 0,000 22,291 2. Final aids : \ - (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 51,20 57,12 1 028,69 152,55 184,43 16,950 12,360 31 548 2 298,39 51,91 57,91 1 043,01 154,76 187,03 17,195 12,552 32 017 2 326,01 52,61 58,70 1 057,32 156,97 189,63 17,441 12,708 32 455 2 337,84 52,61 58,64 1 065,89 161,45 193,20 17,957 13,448 33 935 2 288,24 53,12 59,21 1 076,36 163,06 195,11 18,136 13,586 34 277 2 314,60 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 241,94 797,28 3 287,91 797,28 3 324,26 797,28 3 305,90 , 797,28 3 339,26 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 320,89 6 137,94 0,00 6 376,59 6 192,03 0,00 6 414,25 6 228,59 0,00 6 387,74 6 202,85 0,00 6 428,99 6 242,91 3. Compensatory aids :  in Spain (Pta) 3 192,35 3 236,12 3 272,46 3251,35 3 284,71 4. Special aid :  in Portugal (Esc) 6 137,94 6 192,03 6 228,59 6 202,85 6 242,91 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Current10 1st period11 2nd period12 3rd period1 4th period2 5th period3 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,074380 2,338960 43,489500 7,069710 7,981450 0,773520 0,655244 1 545,31 168,49500 170,86200 137,14000 2,069940 2,335100 43,481800 7,071860 7,983910 0,773283 0,657919 1 549,95 170,09400 171,79200 137,65000 2,066020 2,331700 43,476100 7,074060 7,986310 0,772939 0,660134 1 554,42 171,66300 172,62500 138,21600 2,062190 2,327550 43,458100 7,076830 7,991090 0,772706 0,662366 1 55938 173,17900 173,45300 138,79800 2,062190 2,327550 43,458100 7,076830 7,991090 0,772706 0,662366 1 559,38 173,17900 173,45300 138,79800 2,050650 2,316500 43,446600 7,087090 8,008030 0,772212 0,668657 1 572,45 178,53200 176,12000 140,43200